EXHIBIT 4 August 17, 2012 ADRENALINA INC. STOCK OPTION GRANT THIS CERTIFIES that, for value received, Rudford Harmon (the “Holder”), is entitled to purchase from Adrenalina Inc, a Nevada corporation, (the “Corporation”), 300,000fully paid, non-assessable shares of the Corporation’s common stock (the “Common Stock”) at an exercise price of $0.75per share (the “Exercise Price”), subject to adjustment as set forth in Section 10 hereof, at any time until 5:00 P.M., Eastern time, on the 16th day of August 2022 (the “Termination Date”).Unless the Common Stock issuable upon exercise of this option have been registered with the Securities and Exchange Commission, the Common Stock to be issued will contain a restrictive legend unless an exemption from registration is available to the Holder.This stock purchase option is fully vested upon grant as of August 17, 2012 and is granted pursuant to the Corporation’s 2008 Stock Incentive Plan the terms of which are incorporated herein by reference. 1.Title to Option.Title to the option is vested with the Holder and is not transferable.Prior to the Termination Date and subject to compliance with applicable laws and Section 6 (a), this Option and all rights hereunder are transferable by the Holder. 2.Authorization of Shares.The Corporation covenants that all shares of Common Stock which may be issued upon the exercise of rights represented by this Option (the “Option Shares”) will, upon the exercise of such rights, be duly authorized, validly issued, fully paid and non-assessable and free from all taxes, liens and charges in respect of the issue thereof (other than taxes in respect of any transfer occurring contemporaneously with such issue). 3.Exercise of Option.Exercise of the purchase rights represented by this Option may be made at any time, before the close of business on the Termination Date by the surrender of this Option and the Notice of Exercise Form annexed hereto duly executed, at the principal executive office of the Corporation (or such other office or agency of the Corporation as it may designate by notice in writing to the Holder at the address of the Holder appearing on the books of the Corporation) and upon payment of the Exercise Price of the shares thereby purchased by wire transfer or cashier’s check drawn on a United States bank, the Holder shall be entitled to receive a certificate for the number of shares of Common Stock so purchased.Certificates for Option Shares shall be delivered to the Holder within twenty (20) trading days after the date on which this Option shall have been exercised as aforesaid. This Option shall be deemed to have been exercised, and such certificate or certificates shall be deemed to have been issued, and the Holder shall be deemed to have become the holder of record of such Option Shares for all purposes, as of the date the Option has been exercised, by payment to the Corporation of the Exercise Price and all taxes required to be paid by the Holder, if any, pursuant to Section 4 prior to the issuance of the Option Shares have been paid. 1 3.1Cashless Exercise.Notwithstanding any provisions herein to the contrary, in lieu of exercising this Option in the manner set forth above in Section 3, the Holder may elect to exercise this Option in whole or in part and to pay for the Option Shares by way of a cashless exercise effected by surrendering this Option at the principal executive office of the Corporation (or such other office or agency of the Corporation as it may designate by notice in writing to the Holder at the address of the Holder appearing on the books of the Corporation), together with the Notice of Exercise attached hereto duly executed, in which event the Corporation shall issue to the Holder that number of shares of Common Stock computed using the following formula: X Y (A - B) A Where X the number of shares of Common Stock to be issued to the Holder Y the number of shares of Common Stock purchasable under this Option or, if only a portion of the Option is being exercised, the portion of the Option being cancelled (at the date of such calculation) A the greater of: (i) the closing price of one share of Common Stock (on the date prior to such exercise) or (ii) the 10-day average of the closing price of the shares of Common Stock on the principal trading market on which the Common Stock is traded prior to such exercise B
